Citation Nr: 1118021	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  09-32 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for major depressive disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for post-traumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a gynecological disorder, to include endometriosis and residuals of cesarean section.

4.  Entitlement to service connection for a gynecological disorder, to include endometriosis and residuals of cesarean section

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for respiratory disorder.

6.  Entitlement to service connection for respiratory disorder

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tiredness and thyroid enlargement, both to include as due to undiagnosed illness.  

8.  Entitlement to service connection for tiredness and thyroid enlargement, both to include as due to undiagnosed illness.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel 


INTRODUCTION

The Veteran had active duty service from February 1991 to February 1995 and additional periods of reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In October 2010, the Veteran testified before the undersigned Veterans Law Judge at a travel board hearing at the RO.  A transcript of the hearing is of record.  
The issues of the claim to reopen for service connection for PTSD, entitlement to service connection for a gynecological disorder, entitlement to service connection for a respiratory disorder and entitlement to service connection for tiredness and thyroid enlargement are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The claims for service connection for PTSD, service connection for tiredness and enlarged thyroid, service connection for a gynecological disability and service connection for a respiratory disability were denied in an October 2005 rating decision.  The Veteran submitted a notice of disagreement with the October 2005 rating decision but did not perfect a timely substantive appeal of the rating decision.  

2.  In September 2009, the Veteran sought to reopen the claims of entitlement to service connection for PTSD, tiredness and enlarged thyroid, gynecological disability and a respiratory disability.  

3.  The evidence received since the October 2005 rating decision with regard to the claims for service connection for tiredness and enlarged thyroid, a gynecological disability and a respiratory disability is neither cumulative nor redundant and raises a reasonable probability of substantiating the claims.  

4.  Competent medical evidence establishes that major depressive disorder had its onset in service and that the Veteran's major depressive disorder symptoms have been continuous since service.   


CONCLUSIONS OF LAW

1.  The October 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for tiredness and enlarged thyroid, service connection for a gynecological disability and service connection for a respiratory disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

3.  Major depressive disorder was incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative of the information and medical or lay evidence that is necessary to substantiate the claim.  When VA receives a complete or substantially complete application, it will notify the claimant of any information and medical or lay evidence that is necessary to substantiate the claim.  VA will inform the claimant which information and evidence, if any, the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010).

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2010).  The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA. Quartuccio v. Principi, 16 Vet. App. at 183 (2002).

On March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The Court has held that the VCAA requires additional notice when a claimant seeks to reopen a previously denied claim.  In Kent v. Nicholson, 20 Vet. App. 1, the Court held that VA must examine the basis for a denial of a previously disallowed claim and provide the appellant with notice of the evidence of service connection found lacking in the previous denial.  Kent at 9-10.

A February 2006 letter provided the Veteran with notice of the evidence required to substantiate the claim for service connection for major depressive disorder.  The notice letter explained what evidence VA was responsible for obtaining and what evidence VA would attempt to obtain on the Veteran's behalf.  The RO provided the Veteran with notice of the Dingess requirements in a March 2006 letter.    

An October 2009 letter informed the Veteran of the evidence required to reopen the claims of entitlement to service connection for PTSD, a respiratory condition, a gynecological disability and tiredness and enlarged thyroid.   This letter advised the Veteran of the requirement of new and material evidence to reopen the claims and explained the basis of the prior denial.  The Veteran was advised what part of the evidence she was to provide and what part VA would attempt to obtain.

Regarding the duty to assist, the RO made reasonable efforts to assist the Veteran with the development of her claims to reopen and her claim for service connection for major depression.  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the Veteran with regard to her claim for service connection for major depression and the claims to reopen for entitlement to service connection for tiredness and enlarged thyroid, service connection for a gynecological disability and service connection for a respiratory disability, given the favorable decision regarding these issues.  

For the foregoing reasons, the Board finds that VA has satisfied the duties to notify and assist, and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis of Claims

A.  New and Material Evidence

An October 2005 rating decision denied claims of entitlement to service connection for PTSD, a gynecological disability, respiratory disability and tiredness and enlarged thyroid.  

In an October 2005 letter, the RO provided the Veteran with notice of the rating decision and her appellate rights.  The Veteran submitted a notice of disagreement with the October 2005 rating decision but did not submit a timely substantive appeal.  Accordingly, the October 2005 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

The evidence of record at the time of the October 2005 rating decision included service treatment records from the Veteran's active duty service from 1991 to 1995 and from her period of Air National Guard service, private medical records dated from 1998 to 2004 and post-service VA treatment records dated from 2004 to 2005.  

Generally, a claim which has been denied in a decision of the Board may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. 
§ 7104(b).  However, under 38 U.S.C.A.§ 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all of the evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996).

For claims filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).
The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

Gynecological Disorder 

In the October 2005 rating decision, the RO found that there was no evidence relating a current gynecological disability to service.  

The evidence submitted since the prior final rating decision includes VA and private treatment records and the transcript of the October 2010 Board hearing.  

VA treatment records reflect a current diagnosis and treatment of endometriosis.  At the hearing, the Veteran testified that she was diagnosed with endometriosis during service and has continued to receive treatment for this condition since service.    

The Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for a gynecological disorder.  The medical records and testimony received since the prior denial are both new and material.  The evidence submitted since the prior final denial is new, as it was not previously submitted to agency decisionmakers and is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial. The evidence is also material, as it relates to the basis for the prior denial.  The RO's prior denial was based upon a finding that there was a lack of evidence relating a current gynecological disability to service.  The Veteran's testimony is pertinent to this point, as it relates to the issue of the continuity of treatment of a gynecological disability since service.  When considered in conjunction with the evidence previously of record, the evidence relates to an unestablished fact necessary to substantiate the claim.   Accordingly, the claim of entitlement to service connection for a gynecological disability is reopened.  




Respiratory disability

The October 2005 rating decision concluded that the evidence failed to show a chronic respiratory disability that was incurred in or aggravated by service.

The evidence submitted since the prior final rating decision includes VA and private treatment records and the transcript of the October 2010 Board hearing.  
  
VA medical records reflect a current diagnosis of and treatment for asthma.  At the hearing, the Veteran testified regarding asthma symptoms.  She stated that she uses an inhaler for asthma and that she gets pneumonia on a yearly basis.  

The medical records submitted since the prior denial are new, as they were not previously of record.  The records are also material, as they relate to the basis of the prior denial, specifically whether the Veteran has a chronic respiratory disability.  

Given the Veteran's testimony regarding her current asthma treatment, in conjunction with service treatment records which reflect treatment of bronchial asthma, the Board finds that new and material evidence has been received to reopen the claim.  

Tiredness and enlarged thyroid

In the October 2005 rating decision, the RO determined that post-service treatment records showed no evidence of findings or symptoms related to thyroiditis.  

The evidence submitted since the prior final rating decision includes VA and private treatment records and the transcript of the October 2010 Board hearing.  

VA medical records submitted since the prior denial reflect treatment of a thyroid disorder and diagnoses of hypothyroidism.  

The newly submitted medical records, when considered in conjunction with the evidence previously of record, raise a reasonable probability of substantiating the claim for service connection for tiredness and enlarged thyroid.  Accordingly, the claim for service connection for tiredness and enlarged thyroid is reopened.  

B.  Service connection for major depressive disorder

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. § 1110.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
Service connection may be presumed for certain diseases, including psychoses, if it is shown that the Veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, such disease became manifest to a degree of 10 percent within one year from the date of discharge, and there is no evidence of record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection. 38 C.F.R. § 3.303(d).

The Veteran had active duty service from February 1991 to February 1995.
Service treatment records reflect treatment of depressive neurosis.  A February 1993 entry in the service treatment records noted a diagnosis of depressive neurosis.  

Post-service medical records reflect diagnoses of and treatment for major depression.

In an August 2006 statement, a private physician, K.S., M.D., indicated that she initially treated the Veteran for depression in July 2006.  Dr. K.S. noted that the Veteran was suffering a severe exacerbation of major depression, which was initially diagnosed in 1993, while the Veteran was on active duty service.  Dr. K.S. indicated that stressful events will trigger depression in a susceptible individual.  Dr. K.S. indicated that the Veteran initially suffered verbal, physical and sexual abuse from her first husband who was on active duty with the Marine Corps.  Dr. K.S. indicated that the Veteran's depression worsened when she became socially isolated and unable to find adequate help or support through the military system.  

The evidence submitted by the Veteran includes a letter from a VA psychiatrist.  In a letter dated in January 2007, the VA psychiatrist noted that the Veteran has been diagnosed with major depression, recurrent, without psychosis.  The physician noted that major depression was diagnosed while the Veteran was still on active duty service.  

In July 2009, the Veteran had a VA examination for mental disorders.   The examiner indicated that the claims file was reviewed.   The examiner diagnosed major depressive disorder and opined that he could not resolve the issue of whether major depressive disorder is related to service without resort to speculation.  

The competent medical evidence of record establishes that major depressive disorder initially manifested during active duty service.  The weight of the competent medical evidence establishes that the Veteran's major depression initially manifested during active service and has continued since service.  Thus, it has been shown that major depression was incurred in service.   Accordingly, service connection for major depressive disorder is warranted.  


ORDER

New and material evidence having been received, the claims of entitlement to service connection for tiredness and enlarged thyroid, a gynecological disability and a respiratory disability are reopened.  To this extent only, the claims are allowed.

Service connection for major depressive disorder is granted.  

REMAND

Additional development is necessary with regard to the claim to reopen for service connection for PTSD and the claims of entitlement to service connection for a gynecological disorder, a respiratory disability and a thyroid disability.  

With regard to the claim to reopen for service connection for PTSD, the Veteran claims PTSD secondary to a sexual assault by an officer.  

Establishing service connection for PTSD requires: (1) Medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).

In this case, the special considerations afforded to PTSD claims based on personal assault are applicable.  See Patton v. West, 12 Vet. App. 272 (1999).  In particular, the provisions in VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, Topic 17, Developing Claims for Service Connection for PTSD Based on Personal Trauma (Dec. 13, 2005) are considered substantive rules that are the equivalent of VA regulations and must be applied.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  The Manual states that, in cases of personal assault, development of alternate sources for information is critical.

According to the Manual, there is an extensive list of alternative sources competent to provide credible evidence that may support the conclusion that the event occurred.  These sources include medical records, military or civilian police reports, reports from crisis intervention centers, testimonial statements from confidants, and copies of personal diaries or journals.  Also of relevance are the provisions which recognize that "[b]ehavior changes that occurred at the time of the incident may indicate the occurrence of an in-service stressor."  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. The Court in Patton stated that such changes in behavior should be examined and clinically interpreted to determine whether they constitute evidence of "[v]isits to a medical or counseling clinic or dispensary without a specific diagnosis or specific ailment."  See Patton v. West, 12 Vet. App. 272 (1999).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  The Veteran's prior claim for service connection for PTSD was denied on the basis that there was no credible evidence that the claimed stressor occurred in service.   

The Board finds that, in order to ensure that all due process requirements have been met, upon remand the AMC/RO should issue a corrective VCAA notification letter that should inform the Veteran of the unique elements of a claim for service connection for PTSD due to personal assault.  See 38 C.F.R. § 3.304(f)(3). 

Service treatment records reflect various gynecological complaints, including chronic pelvic pain and abdominal discomfort.  Post-service medical records reflect treatment of endometriosis and pelvic pain.  The Veteran has not been afforded a VA examination for her claimed gynecological disability.  A VA examination is necessary to decide this claim.  

Regarding the claimed respiratory disability, service treatment records reflect treatment of bronchitis.  A diagnosis of bronchitis was noted during service in January 1993.  Service treatment records also noted that the Veteran was hospitalized at the age of eight for breathing problems; on examination prior to entering active duty in April 1990, the Veteran reported having chest problems at age 14, following which there was no sequelae.

 A Veteran who served during a period of war, or a Veteran who had peacetime service after December 31, 1946, is presumed to have been in sound condition except for defects noted when examined and accepted for service.  38 U.S.C.A. § 1132, 38 C.F.R. § 3.304(b). 

Clear and unmistakable evidence that the disability manifested in service existed before service will rebut the presumption of soundness.  38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. § 3.304(b) (2000); see Miller v. West, 11 Vet. App. 345 (1998).  The burden of proof is on the government to rebut the presumption of sound condition upon induction by showing that the disorder existed prior to service, and, if the government meets this requirement, by showing that the condition was not aggravated in service.  Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).  See 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); Townsend v. Derwinski, 1 Vet. App. 408, 410 (1991). 

A pre-existing injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The Court has found that this presumption of aggravation applies where there is a worsening of the disability regardless of whether the degree of worsening was enough to warrant compensation; and that the Veteran need not show a specific link between his in-service activity and the deterioration of his pre-service disability.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991); Hensley v. Brown, 5 Vet. App. 163 (1993). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995). 
 
The service treatment records indicate findings of diffuse thyroid enlargement and thyroiditis.  Post-service medical records reflect treatment for hypothyroidism.   

The Veteran served is a Persian Gulf veteran.  See 38 C.F.R. § 3.317(d).  Service connection can be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  A "qualifying chronic disability" includes an undiagnosed illness.  38 C.F.R. 
§ 3.317(a)(2), (b).  The Veteran claims service connection for a thyroid disability, to include as due to undiagnosed illness.  

The duty to assist requires VA to provide a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2002).  An examination or medical opinion is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Under McLendon, VA examinations are necessary to decide the claims for service connection for a gynecological disability, and service connection for a respiratory disability and a thyroid disability.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must send the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes the rules governing claims for PTSD due to personal assault.  See 38 C.F.R. 
§ 3.304(f)(3). 

2.  Schedule the Veteran for an appropriate VA examination to ascertain the etiology of her claimed gynecological disability.  The claims file should be provided for the examiner's review in conjunction with the examination, the examination report should indicate that the claims file was reviewed.

3.  The examiner should diagnose any current gynecological disability and should state whether any such disability is at least as likely as not (50 percent or greater likelihood) related to service.  In addressing this question, the examiner should discuss any pertinent in-service complaints. The examiner should provide a detailed rationale, with references to the record, for the opinion.  

4.  Schedule the Veteran for a VA examination for respiratory disabilities.  The claims file must be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that such a review was conducted.  

The examiner should answer the following questions:   

a.  Identify all of the Veteran's current chronic respiratory disorders and indicate the date of clinical onset of each disorder. 

b.  If the onset was during the Veteran's service, identify any post-service residual disability from the in-service episode, including from the inhalation of smoke or chemical fumes during Operations Desert Storm/Desert Shield.  

c.  If the onset was after service, is it as likely as not that such disability is causally related to service, including from the inhalation of smoke or chemical fumes during Operations Desert Storm/Desert Shield?

d.  If the onset was before service, does the evidence show that such disorder clearly and unmistakably preexisted service?  If yes, please proceed to question e; if no, no further discussion is necessary.  

e.  If the disorder clearly and unmistakably preexisted service entrance, did the disability increase in severity during service?

f.  If such disorder did increase in severity in service, was the increase in severity clearly and unmistakably due to natural progression of the disorder?  

The examiner should provide a detailed rationale, with references to the record, for the opinion.  

5.  Schedule the Veteran for a VA examination for thyroid disorders.  The claims file should be furnished for the examiner's review in conjunction with the examination.  The examiner should:

a)  Specify whether the Veteran has a known clinical diagnosis of the thyroid.

b)  For each diagnosis of the thyroid attributable to a known diagnosis, the examiner should state whether such condition is at least as likely as not (50 percent or greater likelihood) related to service.

c)  if the Veteran's thyroid disorder is not due to a specific disease entity, opine whether such disorder represents an objective indication of chronic disability resulting from an undiagnosed illness related to the veteran's Persian Gulf War service, or a medically unexplained chronic disorder.  If a chronic disorder is determined not to be present, the examiner should so state.  

The examiner should provide a detailed rationale for all opinions expressed.  

6.  Following the completion of the requested actions, the claims on appeal should be readjudicated.  If the claims remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and should be afforded an opportunity to respond.  The case should then be returned to the Board.    


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


